Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was charged in a misbehavior report with unauthorized exchange and drug possession after he was observed passing what proved to be marihuana to another inmate in a serving line. Petitioner was charged in a second misbehavior report with drug possession after a search of his cell recovered a substance which tested to be marihuana. A single tier III disciplinary hearing was held in connection with both reports, at the conclusion of which petitioner was *1084found guilty of all charges. That determination was administratively affirmed and this CPLR article 78 proceeding ensued.
We confirm. The determination of guilt is supported by substantial evidence including the two misbehavior reports and related hearing testimony (see Matter of Salahuddin v Goord, 49 AD3d 1107 [2008]). Petitioner’s denial of the allegations and claims of inconsistencies in the evidence created credibility issues for resolution by the Hearing Officer (see Matter of Jones v Goord, 50 AD3d 1427 [2008]). To the extent preserved, petitioner’s remaining contentions, including his claim that there was a defective chain of custody, have been examined and found to be unavailing.
Peters, J.P, Rose, Lahtinen, Kavanagh and Stein, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.